DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 14, 18 and 22 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ueda, US 2004/0095485 A1.
Regarding claim 1, Ueda discloses an apparatus (Figs. 1 and 12) configured to capture image data (¶ 0163-0164 and 0067-0068), the apparatus comprising: 
a memory configured to store image data (¶ 0164); and 

cause a first image sensor (1103 in fig. 12 and 103 in fig. 1) to capture one or more frames of the image data using a first image capture mode in the case that a digital zoom level is less than a first predefined threshold (As shown in fig. 13, three different scaling factor thresholds are used to determine the level of binning (mixing of pixels)), wherein the first image capture mode includes a first binning level that uses two or more pixels of the first image sensor for each output pixel of the image data (Note that when the scaling factor is between 1 and 1.5, the applied binning would use pixels from 3 lines (¶ 0165-0168)); 
determine that a requested digital zoom level satisfies the first predefined threshold (Note that when the scaling factor is between 1.5 to 3, a second binning level would be applied, and if the scaling factor is over 3, a third binning level would be applied (See fig. 13; ¶ 0165-0168)); and 
cause the first image sensor to capture one or more frames of the image data using a second image capture mode (¶ 0163-0168), wherein the second image capture mode includes a second binning level that uses fewer pixels of the first image sensor relative to the first binning level for each output pixel of the image data (When the scaling factor is between 1.5 to 3, a second binning level using pixels from two lines is applied (See fig. 13; ¶ 0165-0168)).

Regarding claim 9, Ueda discloses that the first image capture mode provides a lower pixel density compared to that of the second image capture mode (Note that in 

Regarding claim 10, Ueda discloses that the one or more processors are further configured to: determine that the requested digital zoom level satisfies a third predefined threshold (Note that when the scaling factor is over 3, a third binning level would be applied (See fig. 13; ¶ 0165-0168)); and cause the first image sensor to capture one or more frames of the image data using a third image capture mode, wherein the third image capture mode includes a third binning level that uses fewer pixels of the first image sensor relative to the second binning level for each output pixel of the image data (Note that in the third binning level, every pixel is readout without combining with other pixels (See fig. 13; ¶ 0165-0168)).

Regarding claim 14, Ueda discloses a method of capturing image data comprising: 
causing a first image sensor (1103 in fig. 12 and 103 in fig. 1) to capture one or more frames of image data using a first image capture mode in the case that a digital zoom level is less than a first predefined threshold (As shown in fig. 13, three different scaling factor thresholds are used to determine the level of binning (mixing of pixels)), wherein the first image capture mode includes a first binning level that uses two or more pixels of the first image sensor for each output pixel of the image data (Note that when 
determining that a requested digital zoom level satisfies the first predefined threshold (Note that when the scaling factor is between 1 and 1.5, the applied binning would use pixels from 3 lines (¶ 0165-0168)); and 
causing the first image sensor to capture one or more frames of the image data using a second image capture mode (¶ 0163-0168), wherein the second image capture mode includes a second binning level that uses fewer pixels of the first image sensor relative to the first binning level for each output pixel of the image data (When the scaling factor is between 1.5 to 3, a second binning level using pixels from two lines is applied (See fig. 13; ¶ 0165-0168)).

Regarding claim 18, limitations of claim 18 have been discussed and analyzed in the rejection of claim 10.

Regarding claim 22, Ueda discloses an apparatus (Figs. 1 and 12) configured to capture image (¶ 0163-0164 and 0067-0068) data, the apparatus comprising: 
means for causing an image sensor (1103 in fig. 12 and 103 in fig. 1) to capture a first one or more frames of image data using a first image capture mode in the case that a digital zoom level is less than a first predefined threshold (As shown in fig. 13, three different scaling factor thresholds are used to determine the level of binning (mixing of pixels)), wherein the first image capture mode includes a first binning level that uses two or more pixels of an image sensor for each output pixel of the image data 
means for determining that a requested digital zoom level satisfies the first predefined threshold (Note that when the scaling factor is between 1 and 1.5, the applied binning would use pixels from 3 lines (¶ 0165-0168)); and 
means for causing the image sensor to capture a second one or more frames of the image data using a second image capture mode (¶ 0163-0168), wherein the second image capture mode includes a second binning level that uses fewer pixels of the image sensor relative to the first binning level for each output pixel of the image data (When the scaling factor is between 1.5 to 3, a second binning level using pixels from two lines is applied (See fig. 13; ¶ 0165-0168)).

Claims 1, 5-9, 12-14, 17 and 20-25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Watanabe, US 2006/0221213 A1.
Regarding claim 1, Watanabe discloses an apparatus (Figs. 1A, 1B and 4) configured to capture image data, the apparatus comprising: 
a memory (150) configured to store image data (¶ 0037-0038); and 
one or more processors (160) in communication with the memory (¶ 0038), the one or more processors configured to: 
cause a first image sensor (120) to capture one or more frames of the image data using a first image capture mode in the case that a digital zoom level is less than a first predefined threshold, wherein the first image capture mode includes a first binning level that uses two or more pixels of the first image sensor for each output pixel of the 
determine that a requested digital zoom level satisfies the first predefined threshold (Note in (D), that the imaging area is smaller than the optical magnification at X1.0); and 
cause the first image sensor to capture one or more frames of the image data using a second image capture mode (¶ 0040), wherein the second image capture mode includes a second binning level that uses fewer pixels of the first image sensor relative to the first binning level for each output pixel of the image data (Note that all pixels in the area to be recorded are readout without binning (¶ 0040)).

Regarding claim 5, Watanabe discloses that to cause the first image sensor to capture the one or more frames of the image data using the first image capture mode, the one or more processors are configured to cause the first image sensor to combine four pixels of the first image sensor for each output pixel of the image data (Note in fig. 3:(A), that when the optical magnification is X1.0 and the lens position is fixed at the wide-angle end, a two-pixel mixture in horizontal and vertical direction is applied (four pixels total) (See ¶ 0040)), and wherein to cause the first image sensor to capture the one or more frames of the image data using the second image capture mode, the one or more processors are configured to cause the first image sensor to use one pixel of the first image sensor for each output pixel of the image data (Note that when the 

Regarding claim 6, Watanabe discloses that the one or more processors are further configured to: cause the first image sensor to output a reduced portion of output pixels for each of the one or more frames captured using the second image capture mode, wherein the reduced portion corresponds to a center twenty-five percent of the output pixels for each of the one or more frames captured using the second image capture mode (Note that Watanabe discloses performing a two-pixel mixture in horizontal and vertical direction which would result in a resolution reduction from 1280X960 to 640X480 (See ¶ 0040) which would be a reduction to 25% of the output pixels for each of the one or more frames captured using the second image capture mode as claimed).

Regarding claim 7, Watanabe 
Regarding claim 8, Watanabe discloses that the reduced portion comprises a predefined percentage of a full field of view of the first image sensor, wherein the full field of view comprises all pixels of the first image sensor (Note the readout schemes for different field angles which would be performed using the same number of clocks (This teaches that the reduced portion comprises a predefined percentage of a full field of view of the first image sensor). See figs. 2A, 2B and 2C; ¶ 0039).

Regarding claim 9, Watanabe discloses that the first image capture mode provides a lower pixel density compared to that of the second image capture mode (Note that in the first capture mode, 4 pixels are mixed while in the second mode, all pixels are readout.  Thus, the first image capture mode provides a lower pixel density compared to that of the second image capture mode as claimed (¶ 0040)).

Regarding claim 12, Watanabe discloses that the one or more processors are further configured to: 
receive the output pixels from the first image sensor (See Fig. 13: (B), where the memory receives the output pixels (¶ 0040)); and 
perform digital cropping to achieve the requested digital zoom level using the output pixels (Note that a cutout or cropped area is obtained from the image in memory and is enlarged to 120% (See fig. 13, ¶ 0040)).

Regarding claim 13, Watanabe discloses that the one or more processors are further configured to: determine that the requested digital zoom level satisfies an 

Regarding claim 14, Watanabe discloses a method of capturing image data comprising: 
causing a first image sensor (120) to capture one or more frames of image data using a first image capture mode in the case that a digital zoom level is less than a first predefined threshold, wherein the first image capture mode includes a first binning level that uses two or more pixels of the first image sensor for each output pixel of the image data (Note in fig. 3:(a), that when the optical magnification is X1.0 and the lens position is fixed at the wide-angle end, a two-pixel mixture in horizontal and vertical direction is applied (four pixels total) (See ¶ 0040)); 
determining that a requested digital zoom level satisfies the first predefined threshold (Note in (D), that the imaging area is smaller than the optical magnification at X1.0); and 
causing the first image sensor to capture one or more frames of the image data using a second image capture mode (¶ 0040), wherein the second image capture mode 

Regarding claim 17, limitations of claim 17 have been discussed and analyzed in the rejection of claim 7.

Regarding claim 20, limitations of claim 20 have been discussed and analyzed in the rejection of claim 12.

Regarding claim 21, limitations of claim 21 have been discussed and analyzed in the rejection of claim 13.

Regarding claim 22, Watanabe discloses an apparatus (Figs. 1A, 1B and 4) configured to capture image data, the apparatus comprising: 
means for causing an image sensor (120) to capture a first one or more frames of image data using a first image capture mode in the case that a digital zoom level is less than a first predefined threshold, wherein the first image capture mode includes a first binning level that uses two or more pixels of an image sensor for each output pixel of the image data (Note in fig. 3:(A), that when the optical magnification is X1.0 and the lens position is fixed at the wide-angle end, a two-pixel mixture in horizontal and vertical direction is applied (four pixels total) (See ¶ 0040)); 

means for causing the image sensor to capture a second one or more frames of the image data using a second image capture mode (¶ 0040), wherein the second image capture mode includes a second binning level that uses fewer pixels of the image sensor relative to the first binning level for each output pixel of the image data (When the scaling factor is between 1.5 to 3, a second binning level using pixels from two lines is applied (Note that all pixels in the area to be recorded are readout without binning (¶ 0040)).

Regarding claim 23, limitations of claim 23 have been discussed and analyzed in the rejection of claim 12.

Regarding claim 24, limitations of claim 24 have been discussed and analyzed in the rejection of claim 5.

Regarding claim 25, limitations of claim 25 have been discussed and analyzed in the rejection of claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 15, 16, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, US 2004/0095485 A1 in view of Labaziewicz, US 2006/0275025 A1.
Regarding claim 2, Ueda fails to teach that the one or more processors are further configured to: determine that the requested digital zoom level satisfies a camera transition threshold; cause a transition from a first camera comprising the first image sensor to a second camera; and cause the second camera to capture one or more frames of the image data using the second image capture mode, wherein the second image capture mode further includes using one or more pixels of an image sensor that corresponds to the second camera for each output pixel of the image data.
However, Labaziewicz discloses a digital camera (Fig. 19) having three image sensors (12a, 12b and 12c), wherein when the selected zoom is less than a first 
Therefore, after considering the teaching of Labaziewicz, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the teaching of Ueda to have a plurality of cameras and have the one or more processors further configured to: determine that the requested digital zoom level satisfies a camera transition threshold; cause a transition from a first camera comprising the first image sensor to a second camera; and cause the second camera to capture one or more frames of the image data using the second image capture mode, wherein the second image capture mode further includes using one or more pixels of an image sensor that corresponds to the second camera for each output pixel of the image data.  The motivation to do so would have been to employ digital zooming in a manner that there are no moving parts for the zoom, even though there are two (or three) optical settings, thus the zoom is completely silent and relatively fast in zoom focal length transitions as suggested by Labaziewicz (¶ 0102).

Regarding claim 3, the combined teaching of Ueda in view of Labaziewicz further teaches that the image sensor that corresponds to the second camera comprises the first image sensor (See Labaziewicz; ¶ 0096).  Grounds for rejecting claim 2 apply here.

Regarding claim 4, the combined teaching of Ueda in view of Labaziewicz  further teaches that the one or more processors are further configured to: determine that the requested digital zoom level satisfies a camera transition threshold (Labaziewicz teaches that when the selected zoom is less than a first threshold (X), the first camera is selected, if the selected zoom is larger than the first threshold, the second camera is selected; and if the selected zoom is larger than the second threshold, the third camera is selected; ¶ 0096, 0099, 0102, 0105); cause a transition from a first camera comprising the first image sensor to a second camera (Labaziewicz, ¶ 0096, 0099, 0102, 0105); cause the second camera to capture one or more frames of the image data using the first image capture mode in the case that the requested digital zoom level is less than a second predefined threshold, wherein the first image capture mode further includes using two or more pixels of an image sensor that corresponds to the second camera for each output pixel of the image data (Note in Ueda, that when the scaling factor is between 1 and 1.5, the applied binning would use pixels from 3 lines (¶ 0165-0168)); determine that a second requested digital zoom level satisfies the second predefined threshold (Note in Ueda, that when the scaling factor is between 1.5 to 3, a second binning level would be applied, and if the scaling factor is over 3, a third binning level would be applied (See fig. 13; ¶ 0165-0168)); and cause the second camera to capture one or more frames of the image data using the second image capture mode (Ueda, ¶ 0163-0168), wherein the second image capture mode further includes using fewer pixels of the image sensor that corresponds to the second camera relative to the first image capture mode for each output pixel of the image data (In Ueda, when the 

Regarding claim 15, limitations of claim 15 have been discussed and analyzed in the rejection of claim 2.

Regarding claim 16, the combined teaching of Ueda in view of Labaziewicz  further teaches that the number of pixels of the image sensor corresponding to the second camera that are used for each output pixel is based at least in part on a difference between a total number of pixels of the first image sensor and a total number of pixels of the image sensor corresponding to the second camera (See Labaziewicz, ¶ 0107).

Regarding claim 26, claim 26 is directed to a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to perform the functions as discussed in claims 1, 14 and 22, which are taught by Ueda as discussed in the respective claim rejections.  Ueda does not teach those function performed by one or more processors when executing  the instructions stored in a non-transitory computer-readable storage medium.  However, Labaziewicz discloses a digital camera (Fig. 19) having three image sensors (12a, 12b and 12c), wherein when the selected zoom is less than a first threshold (X), the first camera is selected, if the selected zoom is larger than the first threshold, the second camera is selected; and if the selected zoom is larger than a second threshold (Y), the 

Regarding claim 27, limitations of claim 27 have been discussed and analyzed in the rejection of claim 2.

Claims 2-4, 15, 16 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, US 2006/0221213 A1 in view of Labaziewicz, US 2006/0275025 A1.
Regarding claim 2, Watanabe fails to teach that the one or more processors are further configured to: determine that the requested digital zoom level satisfies a camera transition threshold; cause a transition from a first camera comprising the first image sensor to a second camera; and cause the second camera to capture one or more frames of the image data using the second image capture mode, wherein the second 
However, Labaziewicz discloses a digital camera (Fig. 19) having three image sensors (12a, 12b and 12c), wherein when the selected zoom is less than a first threshold (X), the first camera is selected, if the selected zoom is larger than the first threshold, the second camera is selected; and if the selected zoom is larger than a second threshold (Y), the third camera is selected; wherein, for each of the selected cameras, a digital zoom operation is performed and each camera providing an image to a corresponding imaging array (See fig. 20, ¶ 0096, 0099, 0102, 0105).
Therefore, after considering the teaching of Labaziewicz, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the teaching of Watanabe to have a plurality of cameras and have the one or more processors further configured to: determine that the requested digital zoom level satisfies a camera transition threshold; cause a transition from a first camera comprising the first image sensor to a second camera; and cause the second camera to capture one or more frames of the image data using the second image capture mode, wherein the second image capture mode further includes using one or more pixels of an image sensor that corresponds to the second camera for each output pixel of the image data.  The motivation to do so would have been to employ digital zooming in a manner that there are no moving parts for the zoom, even though there are two (or three) optical settings, thus the zoom is completely silent and relatively fast in zoom focal length transitions as suggested by Labaziewicz (¶ 0102).

Regarding claim 3, the combined teaching of Watanabe in view of Labaziewicz further teaches that the image sensor that corresponds to the second camera comprises the first image sensor (See Labaziewicz; ¶ 0096).  Grounds for rejecting claim 2 apply here.

Regarding claim 4, the combined teaching of Watanabe in view of Labaziewicz  further teaches that the one or more processors are further configured to: determine that the requested digital zoom level satisfies a camera transition threshold (Labaziewicz teaches that when the selected zoom is less than a first threshold (X), the first camera is selected, if the selected zoom is larger than the first threshold, the second camera is selected; and if the selected zoom is larger than the second threshold, the third camera is selected; ¶ 0096, 0099, 0102, 0105); cause a transition from a first camera comprising the first image sensor to a second camera (Labaziewicz, ¶ 0096, 0099, 0102, 0105); cause the second camera to capture one or more frames of the image data using the first image capture mode in the case that the requested digital zoom level is less than a second predefined threshold, wherein the first image capture mode further includes using two or more pixels of an image sensor that corresponds to the second camera for each output pixel of the image data (Note in fig. 3:(A) of Watanabe, that when the optical magnification is X1.0 and the lens position is fixed at the wide-angle end, a two-pixel mixture in horizontal and vertical direction is applied (four pixels total) (See ¶ 0040)); determine that a second requested digital zoom level satisfies the second predefined threshold (Note in (D), that the imaging area is smaller than the optical magnification at X1.0); and cause the second camera to capture one or 

Regarding claim 15, limitations of claim 15 have been discussed and analyzed in the rejection of claim 2.

Regarding claim 16, the combined teaching of Watanabe in view of Labaziewicz further teaches that the number of pixels of the image sensor corresponding to the second camera that are used for each output pixel is based at least in part on a difference between a total number of pixels of the first image sensor and a total number of pixels of the image sensor corresponding to the second camera (See Labaziewicz, ¶ 0107).

Regarding claim 26, claim 26 is directed to a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to perform the functions as discussed in claims 1, 14 and 22, which are taught by Watanabe as discussed in the respective claim rejections.  Watanabe does not teach those function performed by one or more processors when executing the instructions stored in a non-transitory computer-readable storage medium.  
Labaziewicz discloses a digital camera (Fig. 19) having three image sensors (12a, 12b and 12c), wherein when the selected zoom is less than a first threshold (X), the first camera is selected, if the selected zoom is larger than the first threshold, the second camera is selected; and if the selected zoom is larger than a second threshold (Y), the third camera is selected; wherein, for each of the selected cameras, a digital zoom operation is performed and each camera providing an image to a corresponding imaging array (See fig. 20, ¶ 0096, 0099, 0102, 0105).  Labaziewicz further teaches that the processor is controlled by firmware stored in a firmware memory 58, which can be flash EPROM memory (¶ 0071).  Thus, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have invention applied to a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to perform the functions as discussed in claims 1, 14 and 22 with the motivation of providing an alternative to the processor which would allow reconfiguration of the camera as desired by the user or needed by a particular application.

Regarding claim 27, limitations of claim 27 have been discussed and analyzed in the rejection of claim 2.

Regarding claim 28, the combined teaching of Watanabe in view of Labaziewicz further teaches that the instructions, when executed, further cause one or more processors to at least: receive the output pixels (See Watanabe, fig. 13: (B), where the memory receives the output pixels (¶ 0040)); and perform digital cropping to achieve the 

Regarding claim 29, the combined teaching of Watanabe in view of Labaziewicz further teaches that the instructions, when executed, further cause one or more processors to at least: cause the first image sensor to capture the one or more frames of the image data using the first image capture mode by causing the first image sensor to combine four pixels of the first image sensor for each output pixel of the image data (Note in fig. 3:(A) of Watanabe, that when the optical magnification is X1.0 and the lens position is fixed at the wide-angle end, a two-pixel mixture in horizontal and vertical direction is applied (four pixels total) (See ¶ 0040)), and cause the first image sensor to capture the one or more frames of the image data using the second image capture mode by causing the first image sensor to use one pixel of the first image sensor for each output pixel of the image data (Note in Watanabe that when the optical magnification is at X2.7, all pixels in the area to be recorded are readout without binning (¶ 0040)).  Grounds for rejecting claim 26 apply here.

Regarding claim 30, the combined teaching of Watanabe in view of Labaziewicz further teaches that the instructions, when executed, further cause one or more processors to at least: cause the first image sensor to output a reduced portion of output pixels for each of the one or more frames captured using the second image capture mode (Note in fig. 2A of Watanabe, that a reduced portion of output pixels for the image .

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, US 2004/0095485 A1 in view of Herrmann, US 2018/0114308 A1.
Regarding claim 11, Ueda fails to teach that to cause the first image sensor to capture the one or more frames of the image data using the first image capture mode, the one or more processors are configured to cause the first image sensor to combine at least five pixels of the first image sensor for each output pixel of the image data, 
wherein to cause the first image sensor to capture the one or more frames of the image data using the second image capture mode, the one or more processors are configured to cause the first image sensor to use four pixels of the first image sensor for each output pixel of the image data, and 
wherein to cause the first image sensor to capture the one or more frames of the image data using the third image capture mode, the one or more processors are configured to cause the first image sensor to use one pixel of the first image sensor for each output pixel of the image data.
However, Herrmann discloses the concept of providing a digital zoom at different levels that would allow a digital zoom operation by binning in which the different zooms 
Therefore, after considering the teaching of Herrmann, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the teaching of Ueda to have a first image capture mode, where the one or more processors are configured to cause the first image sensor to combine at least five pixels of the first image sensor for each output pixel of the image data; a second image capture mode, where the one or more processors are configured to cause the first image sensor to use four pixels of the first image sensor for each output pixel of the image data; and a third image capture mode, where the one or more processors are configured to cause the first image sensor to use one pixel of the first image sensor for each output pixel of the image data.  The motivation to do so would have been to allow a physical zoom function without any further complex instruments such as additional movable cameras or zoom lenses as suggested by Herrmann (¶ 0053).

Regarding claim 19, limitations of claim 19 have been discussed and analyzed in the rejection of claim 11.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/           Primary Examiner, Art Unit 2697
April 11, 2021